Title: From George Washington to the U.S. House of Representatives, 29 November 1794
From: Washington, George
To: United States House of Representatives


        
          Gentlemen,
          [29 Nov. 1794]
        
        I anticipated with confidence the concurrence of the House of Representatives in the regret produced by the insurrection. Every effort ought to be used to discountenance what has contributed to foment it, & thus discourage a repetition of like attempts. For notwithstanding the consolations which may be drawn from the issue of the event, it is far better that the artful approaches to such a situation of things should be checked by the vigilant and duly admonished patriotism of our fellow citizens than that the evil should increase until it becomes necessary to crush it by the strength of their arm.
        
        I am happy that the part which I have myself borne on this occasion, receives the approbation of your House. For the discharge of a constitutional duty, it is a sufficient reward to me, to be assured that you will unite in consummating what remains to be done.
        I feel also great satisfaction in learning that the other subjects, which I have communicated or recommended, will meet with due attention; that you are deeply impressed with the importance of an effectual organization of the militia; and that the advance and success of the army under the command of General Wayne is regarded by you, no less than myself, as a proof of the perseverance, prowess & superiority of our Troops.
        
          Go. Washington
        
      